Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 09/08/2020 with claims 1-16 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-16 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed ISOLATOR
having the limitations:
       --“a first insulating portion provided on the first electrode;
a second electrode provided on the first insulating portion:
a second insulating portion provided around the second electrode, the second insulating portion being provided along a first plane perpendicular to a first direction from the first electrode toward the second electrode, the second insulating portion contacting the second electrode; and
a first dielectric portion provided on the second electrode and the second insulating portion,
the second electrode including a bottom surface facing the first insulating portion, an upper surface facing the first dielectric portion, a first side surface connected to the bottom surface, and a second side surface connected to the upper surface and the first side surface,
the upper surface being wider than the bottom surface in a second direction along the first plane, the second direction being from a center of the second electrode toward an outer edge of the second electrode,
the first side surface being tilted with respect to the bottom surface and the second side surface.”--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to 

applicant disclosure: Chen (US 8,786,393) discloses a step up or step down micro-

transformer with tight magnetic coupling.


5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897